ORDER

PER CURIAM
Appellant Kerry Brown (“Brown”) appeals from the judgment of the trial court denying his application for unconditional release from the Missouri Department of Mental Health (“DMH”). On appeal, Brown contends the trial court erred in denying his application for unconditional release because (1) the trial court failed to apply the applicable law; (2) the trial court made no finding that Brown is currently a danger to himself or others; and (3) the denial violated Brown’s Due Process rights.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).